office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b01 mehara scaf-148176-04 third party communication none date of communication not applicable uilc date date to area_counsel small_business self-employed area from tiffany p smith assistant to the branch chief branch procedure administration subject acceptance of form_900 csed waivers via fax this service_center advice responds to your request for assistance this advice may not be used or cited as precedent issues whether forms tax_collection_waiver received by facsimile transmission fax are legally sufficient and may brookhaven automated collection system acs begin accepting forms by fax conclusions forms received by fax may be legally sufficient because fax signatures may be sufficient with the proper safeguards to authenticate and verify tax returns and other documents under i r c ' and because waivers may wind up in litigation are time sensitive and often involve taxpayers who have not been compliant and have in telecommunications facsimile also called fax or telefax is an electronic method of transmission and reproduction of documents by wire or radio wave modern fax machines are designed to scan printed textual and graphic material and then transmit the information through the telephone network to similar machines where documents are reproduced in close to their original form scaf-148176-04 outstanding tax_liabilities we do not recommend that the service establish procedures that routinely permit the faxing of waivers of restrictions on collection to the service whether to accept these tax collection waivers by fax however is an independent business decision that must be made by the service weighing the risk of disavowal of the consent by taxpayers and the risks inherent in litigation against the utility convenience and benefits of this processing method for these documents facts the brookhaven acs is a telephone site and is no longer geared to the receipt of mail with the mail room currently off-site the receipt of mail items is often considerably delayed the form_900 waivers are requested only to accommodate installment agreements whose terms will not result in full payment of liability within the natural collection statute expiration date delays in receiving these forms result in delays in establishing these agreements and consequently can cause a taxpayer’s first payment to be postponed in the interest of avoiding delays and to facilitate the movement of cases through collection contract support ccs management is considering requesting taxpayers to fax the signed waivers whenever possible in date the commissioner of internal revenue adopted a policy statement entitled use of fax and signature stamps for taxpayer submissions one of the policy statements adopted was c onsents to extend the statute_of_limitations for assessing tax form_872 ss-10 and other consent forms will not be accepted via fax in normal operations emphasis in the original law collection_period of limitations sec_6502 provides that once a timely tax_assessment has been made the assessed tax must be collected within ten years after the date of the assessment under sec_6502 where the assessment of any_tax imposed by this title has been made within the period of limitation properly applicable thereto such tax may be collected by levy or by a proceeding in court but only if the levy is made or the proceeding begun- within years after the assessment of the tax or if- a there is an installment_agreement between the taxpayer and the secretary prior to the date which i sec_90 days after the expiration of any period for collection agreed upon in writing by the secretary and the taxpayer at the time the installment_agreement was entered into the form_900 tax_collection_waiver is used for this purpose the form_900 provides scaf-148176-04 the taxpayer s and the area director of internal revenue agree that the above amount outstanding plus interest penalties and other additions provided by law may be collected from the taxpayers by levy or a proceeding in court begun on or before the date to which the statutory period has been extended this form must be signed by the taxpayer or his representative and by the appropriate irs official signatures i r c ' a provides as a general_rule that any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary i r c ' specifies that except as otherwise provided by the secretary any return declaration statement or other document required to be made under any provision of the internal revenue laws or regulations shall contain or be verified by a written declaration that it is made under the penalties of perjury i r c and require signatures to authenticate and verify the return or other document submitted the signature authenticates the return by identifying the return as the signer's the signature operates to verify the return by confirming the truth correctness and completeness of the return treas reg ' b provides that the secretary commissioner through delegation may prescribe in forms instructions or other appropriate guidance the method of signing any return statement or other document required to be made under any provision of the internal revenue laws or regulations analysis it had traditionally been the service's position that i r c and contemplate an original signature see revproc_78_29 1978_2_cb_526 ' dollar_figure all taxpayer signatures on forms to be filed with the internal_revenue_service must be original signatures affixed subsequent to the reproduction process the code however does not define the term asignature but rather subsumes the common_law definition at common_law the critical element of authentication is the signer's act of adopting the document being signed thus the requirement for an original signature can be satisfied by a faxed copy of a taxpayer's manual signature if the taxpayer adopts the faxed copy as his or her signature for purposes of the document or return in adopting a particular signature method the service must be satisfied that the signature reliably authenticates and verifies the document or return reliability is the crucial factor scaf-148176-04 in general the office_of_chief_counsel is of the opinion that faxed signatures may be sufficient with the proper safeguards to authenticate and verify tax returns and other documents under i r c ' and the critical administrative task for the service is to determine whether the taxpayer intended to adopt the copy faxed signatures may be accepted in situations where reliable authenticating safeguards are present accordingly it is our opinion that forms received by fax may be legally sufficient because fax signatures may be sufficient with the proper safeguards to authenticate and verify tax returns and other documents under i r c ' and although taxpayers waive their right to contest the adjustments and assessment in the tax_court by signing a waiver waivers are often contested in court see generally robert a morse annotation waiver_of_restrictions_on_assessment_and_collection of deficiency in federal tax a l r fed see eg united_states v forma a f t r 2d s d n y forgery of wife s signature 117_tc_324 signed form_4549 waived right to contest in tax_court perez v commissioner tcmemo_2002_274 fn service unable to produce form_4549 but taxpayer execution was proved by circumstantial evidence horn v commissioner tcmemo_2002_207 taxpayer claimed to be mentally incompetant when he signed form 4549-cg taxpayers have also alleged that the waiver had been altered by the service after execution see eg pork v glotzbach u s t c e d va form_870 altered by service but subsequently initialed by taxpayer held invalid because waivers frequently wind up in litigation are time sensitive and often involve taxpayers who have not been compliant and have outstanding tax_liabilities we do not recommend that the service establish procedures that routinely permit the faxing of tax collection waivers to the service whether to accept these waivers by fax however is an independent business decision that must be made by the service weighing the risk of disavowal of the consent by taxpayers and the risks inherent in litigation against the utility convenience and benefits of this processing method for these documents this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
